DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 04/22/2021 have been filed and considered by the Examiner. Claims 1-10, and 12-16 are pending. Claims 5-10 and 13-16 are withdrawn. 

Election/Restrictions
Claims 5-10 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected process, products, and use of a product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al (US 2016/0032086) hereinafter TAKA (already of record) as evidenced by Chegg (Chegg, cycloheptatrienyl cation, retrieved 12/7/2020) hereinafter CHEGG (already of record). 
As for claim 1, there is a biopolymer which is derived from a cationized cellulose fiber (chemically modified cellulose fibers which is understood to be the biopolymer) [0041] formed 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
The degree of cationization can be determined as follows [0062]:

    PNG
    media_image1.png
    140
    440
    media_image1.png
    Greyscale

X is a chemical modification rate (for purposes of calculations the example of modification rate of 65 mol % is used) [0063-64].
	Sample quantity from the context of the equation derivation is understood to correspond to the amount of cellulose in the sample [0061-64]. Q refers to the moles of the substituent introduced through modification [0063]. Therefore Q / Sample Quantity yields the degree of modification. When the substituent is a cation this would refer to the degree of cationization.
T is the atomic weight of oxygen + atomic weight of the substituent [0062]. 
Cationic modification is taught [0025-28; 0041-44] and can be done using cycloheptatrienyl cation as the substituent [0044]. A cycloheptatrienyl cation has a molecular weight of 91.132 g/mol [as evidenced by CHEGG at lines 1-2]. Therefore T = 91.132 + 16 = 107.132. 

Q/Sample quantity = (3*0.65 / 100) / (162.14 + (T – 17) * (3*0.65) / 100), 

Therefore, Q/Sample quantity = 0.0195/ (162.14 + (107.132 - 17) * 0.0195) = 0.000119 -> 0.012% degree of substitution, falling within the claimed range. 
	

As for claim 2, TAKA/CHEGG teaches claim 1 and that the cationization degree is 0.012% which falls within the claimed range. 

As for claim 3, TAKA/CHEGG teaches claim 1 and that the biopolymer is in an aqueous solution [0065] with a solids concentration preferably less than 50% [0068], but otherwise does not detail the dispersion that the biopolymer is contained in. The Examiner notes that the inclusion of a biopolymer in a specific solution is a manner of operating the biopolymer and does not further distinguish the claims from the prior art [see e.g. MPEP 2114]. 

	As for claim 4, TAKA/CHEGG teaches claim 1 and that the biopolymer can be used as a cellulose strength enhancer (as it is a cellulose which improves strength) [0025; 0079; 0088]. The Examiner notes that the use of a biopolymer for a specific function is a manner of operating the biopolymer and does not further distinguish the claims from the prior art [see e.g. MPEP 2114]. 

. 


Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the restriction is improper and suggests that 37 CFR 1.475(b) provides exceptions for restrictions such as the categories presented in the claims. 
The Examiner respectfully disagrees. The Examiner notes that 37 CFR 1.475(b) requires that the process be specially adapted to inherently produce the requisite product [see e.g. MPEP 1850(III)(A)]. As currently claimed, the process a cited in claim 5 fails to do so as the process steps could readily produce a variety of products outsides the parameters outlined in claim 1. Therefore unity of invention remains lacking a posteriori. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748